Exhibit 10.01

Information Architects Corporation Names Thomas Jaspers
Chief Financial Officer/Treasurer


ORLANDO, FL Tuesday, July 12, 2011 -- Information Architects Corporation (OTCQB:
IACH) announced today that it has named Thomas Jaspers as its new Chief
Financial Officer/Treasuer.

Mr. Jaspers as CFO will be primarily responsible for managing the financial
risks of the corporation. Mr. Jaspers will also be responsible for financial
planning, and record-keeping as well as financial reporting. In addition to
being the CFO, Mr. Jaspers will also act as a Director on the Board for the
corporation.

“The addition of Mr. Jaspers as CFO will be a great asset to the corporation.”
noted Roland Breton, President of Information Architects Corp. "Mr. Jaspers as
head of the IA Audit committee experience with IA as the person in charge of the
IA audit and has a great understanding of what the corporation needs financially
to succeed. Jaspers comprehensive understanding of IA’s financial position will
greatly benefit the corporation, our clients, and our stockholders."

Before joining Information Architects Corp., Mr. Jaspers was a partner in
Jaspers + Hall CPA firm from 2003 to 2009. During his time at Jaspers + Hall, he
oversaw the audit for Information Architects Corporation.  Since 2009 Mr.
Jaspers has worked as a financial consultant to the corporation.

Prior to Jaspers + Hall, Mr. Jaspers worked as a sole practitioner in a CPA
business from 1981 to 1985. After his CPA business, he worked in the Oil and Gas
industry from 1985 to 2010 as a working interest owner, developer, driller, gas
reseller and transporter.

Mr. Jaspers graduated with a BSBA degree in Accounting from The Ohio State
University in 1977; furthermore he was licensed as a CPA in Ohio from 1981 to
1986, and licensed in Colorado from 2003 to 2010.

He currently resides in Denver, Colorado.

Information Architects Corp. (IACH) is a worldwide Marketing and Distribution
company.

"Forward-looking statements" as defined in the Private Securities Litigation
Reform Act of 1995 may be included in this news release. These statements relate
to future events or our future financial performance. These statements are only
predictions and may differ materially from actual future results or events.
Information Architects Corporation disclaims any intention or obligation to
revise any forward-looking statements whether as a result of new information,
future developments or otherwise. There are important risk factors that could
cause actual results to differ from those contained in forward-looking
statements, including, but not limited to risks associated with changes in
general economic and business conditions (including in the information
technology and financial information industry), actions of our competitors, the
extent to which we are able to develop new services and markets for our
services, the time and expense involved in such development activities, the
level of demand and market acceptance of our services, changes in our business
strategies, and the purchasing activity or lack thereof by registered web mall
members.

William Craig
954-358-7099









